Citation Nr: 1223764	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  10-08 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION


The Veteran served on active duty from October 1948 to June 1969.  He died in May 2008.  The appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) denying her claim for Dependency and Indemnity Compensation (DIC) and, specifically, for the cause of the Veteran's death.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

Since, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this remand, it is necessary to ensure there is a complete record upon which to decide the appellant's claim so she is afforded every possible consideration.

The appellant claims the Veteran's death from chronic obstructive pulmonary disease (COPD) was the result of his exposure to herbicides and other toxic chemicals during his military service.  She maintains these toxins included Carbon-Tetrachloride, Penelite, Petn, Trinitrotrotlene, Amital, Tetryl, Ammonium Nitrate, Bangelore Torpedos, Lead azide, Black Powder, as well as other chemicals.  In support of her claim, she submitted internet articles discussing the negative impact on health from chemical exposure.

At the time of his death in May 2008, the Veteran had the following 
service-connected disabilities:  residuals of a fistulotomy, anal fissure with abscess, rated as 60-percent disabling; bilateral hearing loss, rated as 30-percent disabling; spastic duodenal bulb, rated as 20-percent disabling; arthritis of the cervical spine, rated as 20-percent disabling; neuralgia, post-traumatic, left palmar, rated as 
10-percent disabling; tinnitus, rated as 10-percent disabling; epicondylitis of the right elbow, rated as noncompensable; and prostatitis, rated as noncompensable.

The certificate of death reflects that he died from COPD purportedly due to exposure to toxins in the military.  In a June 2009 letter, J. M. S., M.D., stated that it was his opinion that the Veteran's COPD was a direct result from the chemicals that he was exposed to during the military and that the timing of the diagnosis of COPD was certainly during his military duty where he was exposed to repeated chemicals used in his job.  However, in contrast, prior VA records, including September 2004 and February 2006 examination reports, indicated the Veteran's COPD instead was a result of his long cigarette smoking history.

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  To establish a showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Service connection may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Precedent opinions of VA's General Counsel have discussed the cause-and-effect relationship between chronic smoking and the eventual development of respiratory disorders such as COPD.  See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  And indeed, for a claim, as here, filed on or after June 9, 1998, there is an express prohibition against service connection for any disability resulting from injury or disease attributable to the use of 
tobacco-based products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

On the other hand, VA law and regulations also provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam era) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  The last date on which he shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii).

For the purpose of this section, "the term 'herbicide agent' means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."

If a Veteran, who served in the Republic of Vietnam during the Vietnam era was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e).  This list of diseases includes: chloracne or other acneform disease consistent with chloracne, Type 2 Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), ischemic heart disease, Parkinson's disease, and B-cell leukemias.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases listed at 38 C.F.R. § 3.309(e), however, shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Moreover, the Secretary of VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).


Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does instruct the Secretary to "take into consideration whether the results [of any study] are statistically significant, are capable of replication, and withstand peer review."  Simply comparing the number of studies which report a positive relative risk to the number of studies which report a negative relative risk for a particular condition is not a valid method for determining whether the weight of evidence overall supports a finding that there is or is not a positive association between herbicide exposure and the subsequent development of the particular condition.  Because of differences in statistical significance, confidence levels, control for confounding factors, bias, and other pertinent characteristics, some studies are clearly more credible than others, and the Secretary has given the more credible studies more weight in evaluating the overall weight of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter into an agreement with the NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that entitlement, under the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of scientific evidence.  Section 3 of the Agent Orange Act of 1991 directed the Secretary of VA to seek to enter into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous 

system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; 
certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran or, here, his appellant widow, must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran or, here, his widow-appellant from establishing entitlement to service connection with proof of direct causation linking his terminal illness to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases as here involving Agent Orange exposure to establish direct causation).

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by his active military service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the Veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist the claimant in obtaining a medical opinion for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination or obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim). 


In this case at hand, there is no disputing that COPD was the primary cause of the Veteran's death.  However, there are conflicting medical opinions variably attributing the terminal COPD to his long-term cigarette smoking versus his exposure to toxins while in the military.  The conflicting opinions do not separately address the other claimed cause of his fatal COPD.  No opinion addressed whether a service-connected condition(s) was a contributory cause of death.  So, given the conflict between the medical opinions as well as their incomplete nature, the Board believes additional medical comment is needed to fairly decide this appeal.

Finally, the United States Court of Appeals for Veterans Claims (Court/CAVC) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that, in the context of a claim for DIC benefits - so including for cause of death, the Veterans Claims Assistance Act (VCAA) notice requirements of 38 U.S.C.A. § 5103(a) mandate that VA provide the appellant:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.

Here, although there is a July 2008 letter in file generally explaining what the evidence must show to establish a claim for DIC, the letter does not also mention the conditions for which the Veteran was service connected at the time of his death.  The Board realizes the appellant has not made specific arguments regarding the service-connected disabilities, but she nevertheless must be informed of this information to ensure she has received the required notice.  Thus, sufficient Hupp notice must be sent to her.


Accordingly, the claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the appellant-widow a VCAA notice letter in compliance with the Court's decisions in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

2.  After giving her time to respond to this additional notice, forward the claims file to an appropriate VA compensation examiner for review.  After reviewing the claims file for the pertinent medical and other history, including a complete copy of this remand, and acknowledging that, during his lifetime, the Veteran had established his entitlement to service connection for residuals of a fistulotomy, anal fissure with abscess; bilateral hearing loss; spastic duodenal bulb; arthritis of the cervical spine; neuralgia, post-traumatic, left palmar; tinnitus; epicondylitis of the right elbow; and prostatitis, 
have the examiner provide an opinion as to the following: 

(A) The likelihood (very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities were the immediate or underlying cause, or were etiologically related to the cause of his death; or if there was there a causal connection between a service-connected condition(s) and death, that is, if a service-connected condition(s) substantially or materially contributed to cause death; if a service-connected condition(s) combined to cause death; if a service-connected condition(s) aided or lent assistance to the production of death; or if a service-connected condition(s) affected a vital organ, whether the debilitating effects of the service-connected disability (ies) rendered the Veteran less capable of resisting the effects of other diseases.  
(B)  The examiner should also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's terminal COPD had its clinical onset during his service or is related to any in-service disease, injury, or event - but especially to his claimed exposure to toxic chemicals, dioxins or other herbicides such as Carbon-Tetrachloride, Penelite, Petn, Trinitrotrotlene, Amital, Tetryl, Ammonium Nitrate, Bangelore Torpedos, Lead azide, and Black Powder.
(C)  Whether, instead, it is more likely his terminal COPD is the result of his long-term history of chronic smoking.

To this end, the examiner must consider the prior opinions and evidence already offered on the matter - specifically, the VA opinions in February 2006 and September 2004, the indications on the Certificate of Death, and the June 2009 opinion from Dr. S.

It is essential the examiner discuss the medical rationale underlying the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file and addressing the opinions for and against the claim.


3.  Ensure the opinion is responsive to the questions asked.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate this cause-of-death claim in light of all additional evidence.  If this claim continues to be denied, send the appellant and her representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

